—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of criminal possession of a forged *980instrument in the second degree, forgery in the second degree, and two counts of petit larceny. He contends that his sentence violated Penal Law § 170.35, which provides in pertinent part "that a person may not be convicted of both criminal possession of a forged instrument and forgery with respect to the same instrument.” Contrary to defendant’s contention, the record establishes that the conviction arose from the possession of a check drawn on the credit union account of two individuals and endorsed by a third individual, and the forgery of a credit union draft. There is no question that two instruments were involved (cf., People v Ferrara, 160 AD2d 1107, lv denied 76 NY2d 856; People v Shomo, 61 AD2d 1018), and therefore there was no violation of Penal Law § 170.35. (Appeal from Judgment of Ontario County Court, Henry, Jr., J.—Forgery, 2nd Degree.) Present—Denman, P. J., Green, Balio, Callahan and Boehm, JJ.